Title: To George Washington from Charles Smith, 18 September 1758
From: Smith, Charles
To: Washington, George

 

Dr Sir
Fort Loudoun Sepr 18 1758

Your Letter of the 12th Came safe to Hand. According to Your Desire I Immediately sent the Inclos’d Down to hardwick.
I have Imploy’d a man of Skill to Assist me in Doing the stone worke of the Bastiane which I am affraid it will be a very Troublesom undertakeing as all the old work must be Taken away & new Pillars rais’d, you may be sure there is no Soldier here fit for Duty but what is kept constantly at Labour to keep things in Repair.
Now I have wrote to Saml Givings for the Brand & markes of your Black Mare, & then will take Every Method, I Can to get them. I will Advertise them at Every Publick Place, I Can think off.
The Horse that Burres rode Down is a Light bay about 14 Hands high, favours a horse I have seen you have no brands, only some white hairs Groing on the top of his Neck the Reason of my Stoping him—Burres first told me he was Your’s, & you Lent him & afterwards Offered him for Sale, hardwick says he Does not know him to be Yours.
Your Peter has mended very Little since my Last but is able to do some small Trifles in the Shop.
Hardwick has been a Speakeing to me, that he is Realy Intended to Leave Your Imploy as soon as his time is up. Your Waggoner John behaves Extreamly ill, & Consults his own Interest more then Yours.
I have got one of your waggons & Neagra addam to Drive for the Publick, & some Imploy I get about Town that is when it can be spard from the Quarter.
As there is many of the officers Looses men by Desertion, Writes to me Desireing, to Advertise them at £2 Reward, I must Certainly Pay the Money when any Soldier Deliver’d to me as a Deserter, & they haveing my Advartisement I take a Receipt for the money I advance that I know, but I Should be vastly oblige to you for your advice, in Leting me know, how I Shall be Repaid, as I have sent advertisemts to all Parts of Virga & some to North Carrolina this I look upon to be my Duty when Required for the good of the publick. I Receivd one of the 1st Virga Regt Deserter from Lieut. Kings’ Commd of the 10th & 3 belonging

to the North Carolinia Detachment (that Scoundral) Hansley after being pardin’d Deserted Last night as I am in a Hurry, of writeing an answer to the Governours Letter I hope you will Excuse my not sending You the weekly Returnes, but there is nothing happened Extraordinary Since my Last only Receivd 4 Deserters, hansley Deserted & one Dead of the old Regt.
it makes our Duty Very hard to keep so many Prisoners I think it would be very Advisable to Clap them to Labour as there is a Nessaity at this time.
Mr Rutherford will have about, 30, or 40, Waggons Ready to start from this Place of the 22d Loaded with Fluor & Forrage, but is at a Loss what to do for a Guard of Men if you think Proper I can spare the 20 Raingers as far as pierce halls, but must have your advice in this case.
I have Inclos’d my Pay Role for the Month of Augt for Subsistance & Workeing Pay, Concludeing my self as Super Intendent of the Publick work—there is David Davis of Colo: Stephen’s Compy Richd Trotter of Capt. Woodwards Comp’y has not Receiv’d any Subsistance for 6 Months, Past, I Did not know if it was Advisable or not to Put them in my Pay Roles or not, but have at the bottoms without you spake to Mr Boyd Concerning the men that is Join’d me sence your Departure he will not send whats Due to them.
As Mr Redeford has Aplied to me for a Guard to go up with the Waggons as Lord Farfax denys sending One of the Militia & the teams Lying here at Expence Loaded with forrage I thought it Nessasary for the good of the Service to Send Express to You to know if I am to Send the 20 Rangers that is under my Command as far as Piercealls Or not I beg for an imediate Answer as the Waggons Lyes here upon Expence.
The Express from Alexandria has not return’d Yet I am Dear Sir Your Very Humbe Servt

Chs Smith

